          Case 2:20-cv-00537-SMV Document 4 Filed 06/16/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF NEW MEXICO

MARIA E. ESPARZA,

       Plaintiff,

v.                                                                      No. 20-cv-0537 SMV

ANDREW SAUL,
Commissioner of the Social Security Administration,

       Defendant.

      ORDER GRANTING MOTION TO PROCEED IN FORMA PAUPERIS AND
                   DIRECTING SERVICE OF PROCESS

       THIS MATTER is before the Court on Plaintiff’s Motion for Order Granting Application

to Proceed in Forma Pauperis and Directing Service [Doc. 2], filed on June 3, 2020. She

requests that she be permitted to proceed in accordance with 28 U.S.C. § 1915, to file her

Complaint without paying the filing fee, and that the Court direct the United States Marshals

Service to serve Defendant. See [Doc. 2]. The Court, being fully advised in the premises FINDS

that the Motion is well-taken and should be GRANTED.

       IT THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiff’s Motion

for Order Granting Application to Proceed In Forma Pauperis and Directing Service [Doc. 2] be

GRANTED. Plaintiff may proceed in this action without payment of a filing fee, costs, or

security therefor.
          Case 2:20-cv-00537-SMV Document 4 Filed 06/16/20 Page 2 of 2




       IT IS FURTHER ORDERED that the United States Marshal Service serve the

summons and Complaint on the United States Attorney, the Attorney General, and the Office of

the General Counsel of the Social Security Administration.

       IT IS SO ORDERED.


                                                   ____________________________________
                                                   STEPHAN M. VIDMAR
                                                   United States Magistrate Judge




                                               2
